DETAILED ACTION
This Office Action is in response to the amendment filed December 10, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, 19-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (JP 2015-166117).
Referring to Figure 3, Kawamura teaches a robot arm, comprising: a plurality of links (2a,2b) connected to one another in an articulated manner by respective joints, wherein the links, in cooperation with the joints, are configured to carry and move a load in space, and the joints are automatically adjustable by motors (4) of the robot arm in order to move the links; wherein at least one first link (2a) has a first casing, and a respective neighboring second link (2b) has a second casing, and the first and second casings are configured to transfer respective forces and torques to the neighboring link due to at least one of the weight of the robot arm itself or the load; at least one of the first casing or the second casing comprising a deformation element (4a,4b); wherein the deformation element is configured to form a buffer body in a joint space between the first casing and the second casing, and the joint space varies with adjustment of the associated joint; wherein the buffer body at least substantially or completely fills the variable joint space; the buffer body is formed entirely from an elastic molded body (HDPE); the molded body has at least one of a lower stiffness or a higher elasticity in a direction of movement predetermined by movement of the first casing of the first link relative to the second casing of the second link; and the molded body has at least one of a higher stiffness or a lower elasticity in a direction extending transverse to the predetermined direction of movement (inherent due to the bag structure of the molded body).  
With respect to claim 14, Kawamura teaches the joint associated with the at least one first link and the second link is a pivot joint configured to move the first link and the 
	With respect to claim 16, Kawamura illustrates (Fig. 3) the variable joint space is a joint space wedge.  
	With respect to claim 19, Kawamura illustrates the buffer body comprises at least one rigid frame body (radially extending portions of the bag structure) mounted on the buffer body so as to be movable relative to the first casing of the first link and movable relative to the second casing of the second link; the at least one rigid frame body connected to at least one spring body of the buffer body, the at least one spring body configured to position the at least one rigid frame body in a basic position when the buffer body is in a state free from external forces.  
	With respect to claim 22, Kawamura illustrates a variable joint space wedge is formed between the at least one first link and the second link; and the elastic molded body is configured to bulge out of the joint gap wedge due to compression between the first casing and the second casing.  
	With respect to claim 25, Kawamura teaches the molded body is equipped with a movement device (fluid pump) configured to actively move the molded body from its undeformed basic shape into a deformation shape deviating from the basic shape.   

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (JP 2015-166117), as applied to claim 22 above, and further in view of Kruse et al. (USPub 2008/0193207).
 with a sensor, as taught by Kraus, motivation being detect the relative position of the joint.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658